
	
		I
		112th CONGRESS
		2d Session
		H. R. 6577
		IN THE HOUSE OF REPRESENTATIVES
		
			October 19, 2012
			Mr. Johnson of Ohio
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend the VOW to Hire Heroes Act of 2011 to improve
		  the Veterans Retraining Assistance Program by providing assistance under such
		  program for certain training programs that are considered less than
		  full-time.
	
	
		1.Veterans Retraining
			 Assistance Program
			(a)In
			 generalSection 211(b) of the
			 VOW to Hire Heroes Act of 2011 (38 U.S.C. 4100 note) is amended—
				(1)by striking
			 , on a full-time basis,;
				(2)in paragraph (4),
			 by striking and;
				(3)in paragraph (5),
			 by striking the period and inserting ; and; and
				(4)by adding at the
			 end the following new paragraph:
					
						(6)is pursued—
							(A)on a full-time
				basis; or
							(B)on a less than
				full-time basis if the program consists of at least 16 seat-time hours (or the
				equivalent).
							.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply with respect to veterans enrolled in a program of
			 education described in section 211(b) of the VOW to Hire Heroes Act of 2011 (38
			 U.S.C. 4100 note) on or after July 1, 2012.
			
